DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7-8 objected to because of the following informalities:  “carry out cutting process” should be --carry out a cutting process--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The large machine tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “large” in claim 2 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchler et al. (2017/0326667) in view of Beech et al. (2012/0012643).
Regarding claim 1, Buchler discloses a machined tool comprising: a first spindle  for holding a workpiece; a first drive source for moving the first spindle in an axial direction; a second spindle for holding a workpiece; a second drive source for moving the second spindle in the axial direction (paragraphs 0007, 0039, 0046-0049).
Buchler discloses that the controller can control the movement and rotation of the workpieces independently or together (paragraphs 0007, 0039, 0046-0049).  Buchler does not specifically disclose controlling the rotation of the first spindle, the rotation of the second spindle and the operation of the second drive source, so as to bring the workpiece held by the first main shaft and the workpiece held by the second main shaft into contact with each other while rotating them relative to each other, thereby to carry out the friction-heating, and to stop the relative rotation of the pair of workpieces and move only the second main shaft in the axial direction while holding the first main shaft 
Regarding claim 2,  the limitation “the inertia of a member, driven by the first drive source and moving in the axial direction together-4-Attorney Docket No.: 20P0281 with the first spindle, as a whole, is larger than the inertia of a member driven by the second drive source and moving in the axial direction together with the second spindle, as a whole” is functional and does not further limit the apparatus.   
.  

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchler et al. (2017/0326667) in view of Beech et al. (2012/0012643) as applied to claim 1 and 2 above, and further in view of Cakmak et al. (4,998,663).
Regarding claims 3, 6, Beech discloses using electric current for the drive source (paragraphs 0003, 0065).  Buchler and Beech do not disclose that the machine tool further comprises torque detecting means for detecting the torque applied to the first drive source, and wherein the control means is adapted to control the operation of the first drive source upon the friction-welding of the pair of workpieces, so as to resist the torque detected by the torque detecting means.  However, Cakmak discloses using an torque measuring transducer assembly 28 for measuring the torque during friction welding and using this value (along with others) to control the friction welding process (abstract, column 3 line 14-column 4 line 10).  To one skilled in the art at the time of the invention it would have been obvious to determine the torque as taught by Cakmak because this value is important for controlling the welding process to ensure the desired weld quality (abstract). 


Allowable Subject Matter
Claims 4, 7-8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested that the machine tool comprises a tool that can be moved under the control by the control means, and the control means is adapted to control the rotation of the first spindle, the rotation of the second spindle and the relative movement of the tool so that, after the pair of workpieces have been friction-welded, the first spindle and the second spindle are rotated in the same direction at the same rotation speed, while the tool is moved relative to the workpieces, thereby to carry out cutting process for cutting the workpiece by means of the tool.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735